IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-60248
                          Summary Calendar


     GAVAN ALLAN PAUL,

                                            Petitioner-Appellant,

          versus

     KHURDID Z. YASUFF; BUREAU OF PRISONS,

                                            Respondents-Appellees.



           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 5:01-CV-163BrS

                           March 18, 2003

Before GARWOOD, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Gavan Allan Paul, federal prisoner #24976-034, appeals the

dismissal by the United States District Court for the Southern

District of Mississippi of his 28 U.S.C. § 2241 petition filed in

that court in which Paul challenged his conviction and 121 month

sentence imposed by the United States District Court for the

Eastern District of Louisiana for conspiracy to possess with intent

to distribute cocaine.    Paul argues only that he is entitled to



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
relief under Apprendi v. New Jersey, 530 U.S. 466 (2000), and that

the rule of lenity should have been applied to determine the

appropriate sentencing range.

     This court has held that Apprendi does not apply retroactively

to cases on collateral review and that an Apprendi claim does not

satisfy the requirements for filing a 28 U.S.C. § 2241 petition

under the “savings clause” of 28 U.S.C. § 2255.      See Wesson v. U.S.

Penitentiary, Beaumont, Tx, 305 F.3d 343, 347-48 (5th Cir. 2002).1

Paul’s “rule of lenity” argument is raised for the first time on

appeal   and   consequently   is   unreviewable.    See   Leverette   v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).        Those

claims that Paul asserted in his 28 U.S.C. § 2241 petition but did

not raise on appeal are waived.         See Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993).

     Based on the foregoing, the district court’s dismissal of

Paul’s 28 U.S.C. § 2241 petition is

                               AFFIRMED.




     1
      We note in passing that Paul’s       121 month sentence does not
exceed the statutory maximum provided      for the offense for which he
was indicted and convicted, namely         conspiracy to possess with
intent to distribute any quantity          of cocaine.    28 U.S.C. §
841(b)(1)(C).

                                    2